 In the Matter of ADVANCE WELDING WORKS, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERS ANDHELPERS OF AMERICA, LOCAL No. 92, A. F. OF L., PETITIONERCase No. 01-RCD36.Decided January 18, 1949DECISIONANDORDERUpon a petition duly filed, hearing in this case was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer, a California corporation, is engaged in that Statein the manufacture of tanks, related products, and general steel fabri-cation.In the course of its business, the Employer uses steel andothermetals and sundry factory supplies.During the 12-monthperiod ending April 30, 1948, the Employer's purchases of materials,equipment, and supplies was valued at approximately $103,000, ofwhich about 6 percent in value was shipped to it directly from pointsoutside the State of California.During the same period, the valueof sales of the Employer's products and services was approximately$190,000, of which less than 1 percent was shipped to States other thanCalifornia.Since approximately January 1, 1948, all of the Em-ployer's purchases of steel have been from the Fontana, California,*Houston, Reynolds,and Murdock.81 N. L. R. B., No. 30.199 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks of theKaiser Steel Company and no materials or supplieswere shipped from States other than California.We do not agree with the contention of the Employer that it is notengaged in commerce within the meaning of the Act.However,since the inflow of materials is negligible in quantity and practicallyall theEmployer's output is sold and delivered within the State, wedo not believe it would effectuate the policies of the Act to assert juris-diction in this case.Accordingly,we shall dismiss the petition.'ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Advance Welding Works, Los Angeles, California,filed herein by International Brotherhood of Boilermakers, Iron ShipBuilders and Helpers of America, Local No. 92, A. F. of L., be and ithereby is, dismissed.IMatter of National Tool Company,78 N. L. R. B. 625 ;Matter of Reading PreservingCo., Inc.,79 N. L. R. B. 46;Matter of Detroit Canvas Manufacturers Association,at al.,80 N. L. R B 267.